Citation Nr: 0202327	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  97-04 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lymphoma, claimed as 
secondary to ionizing radiation exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran had been scheduled for a hearing before the Board 
on two occasions, and failed to report for either hearing.  
Therefore, his request for a hearing before the Board is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2001).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran has not presented or identified competent 
medical evidence of a current disability due to lymphoma or 
residuals thereof.  


CONCLUSION OF LAW

The requirements for service connection of lymphoma have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.311 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not document symptoms or findings 
of lymphoma.  They do document that he was exposed to 475 
milliroentgens in March 1955 while attending an atomic 
detonation.  There is no documentation that he was a 
prisoner-of-war (POW).  

Post-service medical records document that the veteran was 
hospitalized from May 1995 to December 1995 for a variety of 
medical problems.  On admission he reported a history of 
lymphoma.  A May 15, 1995 progress note from the 
hospitalization documented the veteran's report that he was 
thought to have possible lymphoma in 1985 when adenopathy was 
discovered.  He reportedly declined further work-up of his 
condition until 1988 when he noticed a left breast mass.  
Testing was conducted at a hospital ("?" Mercy Hosp.) but the 
veteran never returned to get the results.  He currently 
expressed his concern that his lymphoma had returned as he 
had recently noticed some nodules in the breast, groin area, 
and arm.  The initial pertinent diagnosis on admission in May 
1995 was status post lymphoma.  

However, further work-up during the veteran's hospitalization 
from May 1995 to December 1995 revealed no evidence of 
lymphoma.  A computerized tomography (CT) of the thorax, 
abdomen, and pelvis revealed no evidence of adenopathy, a 
solitary large cholelithiasis, a benign left cortical renal 
cyst, and no demonstrable mass or adenopathy.  It was noted 
that the work-up in oncology for lymphoma was negative and it 
was concluded that there was no need for follow-up with 
respect to this matter.  The discharge report in December 
1995 did not list lymphoma as a diagnosis.  

Subsequent VA medical records document treatment of a variety 
of medical problems.  They also periodically document the 
veteran's history of lymphoma; however, none of these records 
document a diagnosis of lymphoma.  In May 1996 a history of 
non-Hodgkin's lymphoma was reported.  It was noted that he 
had previously been evaluated for lymphoma but had been found 
to have cholelithiasis.  

On VA examination in June 1996 the veteran reported being 
found to have malignant lymphoma in 1985.  He reported that 
the lesions were initially found in his chest and 
submandibular area.  He reported being treated with 
chemotherapy on two separate occasions.  He also reported 
going to Mexico where he underwent some unauthorized 
treatment that cured his condition.  He contended that his 
lymphoma was related to his exposure to nuclear bomb blasts.  
He reported being exposed to three such explosions.  On 
examination, the veteran denied having any symptoms referable 
to his lymphoma for the past three years.  It was concluded 
that his health appeared stable.  The pertinent diagnosis was 
historical lymphoma.  

In an August 1996 progress note a history of lymphoma related 
to radiation exposure was noted; however, the only diagnosis 
listed was dysthymia.  Similarly, in May 1997 a history of 
lymphoma was noted, but no diagnosis of this disability was 
documented.  

The Board additionally notes that the veteran was documented 
in VA medical records on multiple occasions as claiming to 
have been a POW.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.309(d) (2001).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2001).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (2001) 
when it is established that the disease diagnosed after 
discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. 
§ 3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001).  Among other things, this law eliminates the 
concept of a well-grounded claim, and supercedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been fulfilled.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  In May 1996 he was advised that he needed to submit 
medical evidence of lymphoma.  

The RO initially did not cite to the specific laws and 
regulations pertaining to service connection.  It also denied 
his claim as not well-grounded.  While the VCAA has 
eliminated the well-grounded requirement, it has not 
eliminated the requirements for service connection, the test 
for which is essentially the same as the requirements for a 
well-grounded claim:  a current disability, evidence of 
incurrence or aggravation of a disability in service, and a 
link between the current disability and service.  See 
Hickson, supra.  In particular, the RO provided a discussion 
that his claim was being denied because he had not submitted 
evidence of a current lymphoma disability.  It also provided 
a summary of the regulatory requirements for service 
connection in the June 1998 Supplemental Statement of the 
Case (SSOC).  Therefore, the Board finds that adequate notice 
of the requirements of service connection was provided to the 
veteran.  Thus, the RO's failure to specifically cite to all 
the relevant laws and regulations pertaining to service 
connection has not prejudiced the veteran since the RO 
notified him of the requirements of service connection in the 
rationale it provided in its determinations.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board finds that any lack of notice of the provisions 
relating to radiation exposure is, at most, harmless error 
because, as will be discussed below, the veteran's claim is 
being denied on the basis that there is no current lymphoma 
disability.  As a result, the regulations pertaining to 
radiation exposure would have no impact on the outcome of 
this decision.  Therefore, the RO's failure to cite to all 
provisions is harmless error and does not prejudice the 
veteran.  Bernard, supra.  The Board notes that he was 
advised that the regulations regarding disabilities subject 
to service connection due to exposure to ionizing radiation 
list lymphoma among the included diseases.  

In light of the above, the Board finds that the duty to 
notify has been sufficiently complied with in this case.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to obtain.  In particular, the RO has 
obtained VA medical records referred to by the veteran.  
Service medical records have also been obtained.  

The RO has not obtained medical records pertaining to his 
reported private treatment in 1985 and 1988 (referred to in 
May 1995 treatment records), as well as treatment allegedly 
received in Mexico.  However, the Board finds that the duty 
to assist does not require that such records be obtained here 
because the veteran never adequately identified them in spite 
of being advised to submit evidence of lymphoma in May 1996.  

Aside from a partial name given in May 1995, the veteran has 
provided no other information regarding the identity of the 
facility or facilities where he was allegedly seen in 1985 
and 1988.  He never provided the full name or location of the 
facility or facilities.  Moreover, in September 1998 the RO's 
Decision Review Officer was informed that further 
documentation would be provided by the veteran's son, but no 
such evidence has been forthcoming.

The veteran has also been not entirely consistent in his 
account of such treatment.  In May 1995 he reported that he 
declined work-up for possible lymphoma in 1985 and did not 
return to the facility in 1988 to find out the results of 
tests for lymphoma he allegedly received.  In contrast, the 
veteran reported during the June 1996 VA examination that he 
did receive treatment in the form of chemotherapy on two 
occasions and was cured by unauthorized treatment in Mexico.  
Furthermore, he has never authorized the release of such 
records.  

In light of the above, the Board finds that no additional 
development with respect to the veteran's alleged treatment 
at a private facility(ies) is required.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,630, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1)(i), (ii)); see also McKnight v. Gober, 131 F.3d 
1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995) (the Court has held that evidence must be 
identified with some degree of specificity; with an 
indication that the evidence exists or could be obtained). 

Additional development in the form of a VA examination and/or 
pursuant to 38 C.F.R. § 3.311 is not warranted here because, 
as will be discussed below, the probative medical evidence 
establishes that the veteran does not have a current lymphoma 
disability.  In fact, the record does not establish that he 
has ever been diagnosed with this disease.  38 U.S.C.A. 
§ 5103A(d)(2) (West Supp. 2001); see also 38 C.F.R. 
§ 3.311(a)(1), (b)(1)(ii) (2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the veteran.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Service Connection for Lymphoma

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection of lymphoma, including 
as a result of exposure to radiation in service.  

The Board does not dispute the veteran's contention that he 
was exposed to radiation in service.  Service medical records 
clearly document that he was exposed 475 milliroentgens as a 
result of his attending an atomic detonation in March 1955.  
Thus, the record clearly establishes that the veteran was 
exposed to ionizing radiation in service.  

Nonetheless, service connection cannot be granted on a 
presumptive (including based on exposure to ionizing 
radiation in service) or a direct basis in this case because 
the evidence establishes that the veteran does not have 
current medical findings or diagnosis of lymphoma, and there 
is no evidence establishing that this disease was ever found 
or diagnosed.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (d), 
and 3.311(a)(1), (b)(1)(ii).  

The evidence fails to establish that the veteran has ever 
been found to have lymphoma.  There are no medical records 
documenting a diagnosis of lymphoma.  In fact, specific 
evaluations for lymphoma have been found to reveal no 
evidence of this or any other cancer.  During his 
hospitalization from May 1995 to December 1995 a specific 
work-up for cancer was found to reveal no evidence of 
lymphoma.  On VA examination in June 1996 the veteran's 
health was described as stable.  The examiner documented a 
diagnosis of lymphoma only based on the veteran's history.  

Medical records, at most, refer only to a history of lymphoma 
as was reported by the veteran.  These records never 
documented lymphoma.  In this regard, the Board notes that 
the history provided by the veteran has not been consistent.  
For example, the veteran indicated in May 1995 that he never 
found out the results of alleged testing for cancer in 1985 
or 1988.  Yet, during the June 1996 VA examination, he 
reported being diagnosed with lymphoma and that he underwent 
chemotherapy as well as unauthorized treatment in Mexico.  

In general, the references in medical records to a history of 
lymphoma or status post lymphoma were based on the veteran's 
unsubstantiated and inconsistent history, and are therefore 
entitled to no probative weight towards establishing the 
presence of a current lymphoma disability, particularly where 
the objective testing for lymphoma has revealed no evidence 
of this disease.  The Board is not bound to accept medical 
opinions which are based on a history supplied by the veteran 
where that history is unsupported or based on inaccurate 
factual premises.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993).  Further, 
there is no medical opinion or evidence that he has ever had 
lymphoma.

Furthermore, the veteran's own opinions and statements that 
he had lymphoma are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

As the probative medical evidence demonstrates that the 
veteran does not currently have lymphoma, and because there 
is no competent evidence establishing that he has ever been 
diagnosed with this disease, the Board finds that the 
preponderance of the evidence is against his claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).  

In addition, the Board notes that it need not address the 
veteran's assertion that he was a POW in this case.  This is 
because the veteran has not satisfied the requirement that he 
have a current lymphoma disability.  Therefore, the veteran's 
status as a POW has no relevance here because he has not even 
established the presence of the disability being claimed.  
See 38 C.F.R. § 3.309(c) (2001).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for lymphoma.  Gilbert, supra.  


ORDER

Entitlement to service connection for lymphoma, claimed as 
secondary to ionizing radiation exposure, is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

